DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on August 1, 2022.
Currently, claims 1-19 are pending in the instant application. Newly submitted claims 18-19 are directed to non-elected species. Note that applicant elected claudin-5 and SEQ ID NOs:1-2 in the reply filed on January 14, 2022. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-19 are withdrawn from consideration as being directed to non-elected species.  See 37 CFR 1.142(b) and MPEP § 821.03.
Accordingly, claims 1-17 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

 Maintained Objections/Rejections
Specification
The specification remains objected to for the reasons set forth in the last Office action mailed on February 3, 2022 and for the reasons set forth below.
Applicant's arguments filed on August 1, 2022 have been fully considered but they are not persuasive. Applicant argues that the nucleotide sequences disclosed at pages 17-19 and 57-59 of the specification of record, which correspond to pages 26-28, 57, 59, and 61 in the substitute specification filed on August 1, 2022, are correct information. In particular, applicant exemplifies the disclosure pertaining to CLDN1 target sequence (SEQ ID NO:32), sense strand sequence (SEQ ID NO:9), and antisense strand sequence (SEQ ID NO:10) at pages 8-9 of the remarks as copied below.

    PNG
    media_image1.png
    230
    640
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    85
    545
    media_image2.png
    Greyscale

As shown above, the only consistent nucleotide sequence between the disclosure of the specification and applicant-generated sequences above is the “target” sequence of SEQ ID NO:32. Note that the nucleotide sequences for each of SEQ ID NO:9 and SEQ ID NO:10 read from the 5’ end to the 3’ end as disclosed in the specification are different from those generated and exemplified by applicant.
The specification discloses the sense strand sequence (SEQ ID NO:9) as 5’-AUAGACGGGCCACGAAACGUU, whereas applicant discloses SEQ ID NO:9 as 5’-CGUUUCGUGGCCCGUCUAUUU. As such, there is no similarity between the two nucleotide sequences, each identified as SEQ ID NO:9.
Similarly, the specification discloses the antisense strand sequence (SEQ ID NO:10) as 5’-CGUUUCGUGGCCCGUCUAUUU, whereas applicant discloses SEQ ID NO:10 as 5’-AUAGACGGGCCACGAAACGUU. Again, there is no similarity between the two nucleotide sequences, each identified as SEQ ID NO:10.
Hence, the examiner fails to understand how applicant is able to argue that the sense strand and antisense strand nucleotide sequences disclosed in the instant specification are correct. In addition, the examiner strongly objects to applicant’s exemplified/generated sense and antisense sequences as being correct. The correct sense strand sequence for SEQ ID NO:32 with a 3’-UU overhang sequence (underlined) should be 5’-GCAAAGCACCGGGCAGAUAUU, and the correct antisense strand sequence (complementary to both the target and sense strand) with a 3’-UU overhang (underlined) should be 5’-UAUCUGCCCGGUGCUUUGCUU.
In view of the foregoing, the specification remains objected to. 

Claim Rejections - 35 USC § 112
	Claims 1-16 remain rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the reasons set forth in the last Office action mailed on February 3, 2022 and for the reasons set forth below.
Applicant's arguments filed on August 1, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are supported by the specification, especially at pages 11, 13, 28-29, 42, 44, and also by Figures 5-7, 16-17, 21-22, 24, and 31. In response, it is noted that the passages and Figures pointed out by applicant do not provide adequate written description support for the required structure-function correlation for the entire genus of RNAi molecules targeting the genus of tight junction proteins in providing size-selective opening of molecules of various sizes including “less than 15kDa” for the purpose of treating the genus of diseases recited in the instant case. In particular, the aforementioned passages and Figures do not and cannot rebut the evidence of record that a claudin-1-targeitng siRNA failed to provide BBB permeability for a molecule of 4,400 Da (see page 55 of the specification as originally filed; see also Figure 24 pointed out by applicant, which is described to show BBB crossing for “Hoeschst (562 Da) but not for “FD-4 (4,400 Da)”). Further, Figure 31 pointed out by applicant is also described to show that an siRNA targeting claudin-12 allowed BBB crossing for “Hoechst 33342 (562 Da)” but not for “FITC-dextran-4” (FD-4). See page 44 of the specification as originally filed. In addition, the aforementioned passages and Figures do not and cannot rebut the evidence of record that claudin-5-targeting siRNA and occludin-targeting siRNA failed to provide BBB permeability to a molecule of 10 kDa and that claudin-5 and occludin are decreased in brain vessels of AD animal models (see Keaney et al., 2015), nor can they rebut the teachings provided in the post-filing references by Yanagida (2017) and Hashimoto (2020) cited in the last Office action. Note that the lack of written description support in the instant rejection does not pertain to the function of a claudin-5-targeting siRNA species in providing BBB permeability to the exemplified molecule species of 443 Da, 562 Da, or 4,400 Da. Rather, the instant rejection pertains to the factual finding that the instant specification fails to reasonably convey that the instant co-inventors had possession of the entire genus as claimed in the instant case especially in view of the lack of pertinent prior art knowledge pertaining to the entire genus. 
In view of the foregoing, this rejection is maintained. 

Claim Rejections - 35 USC § 103
	Claims 1-13 and 15-16 remain rejected under 35 U.S.C. 103 as being unpatentable over Kemper et al. and Graney in view of Nitta et al., Cui et al., and Tobinick for the reasons set forth in the last Office action mailed on February 3, 2022 and for the reasons set forth below.
Applicant's arguments filed on August 1, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because “the examiner has earlier acknowledged” that one of ordinary skill in the art “would have had no knowledge of the function of the instantly claimed siRNAs providing BBB permeability to a molecule/agent that is larger than 3kDa (reading on “less than 15kDa”) by applicant’s elected siRNA targeted to claudin-5” and that the claimed AD treatment method would be “counterintuitive”. Applicant thus argues lack of a reasonable expectation of success in view of the teachings provided in the post-filing references. In response, applicant’s attention is directed to the fact that the instant obviousness rejection specifically pertains to a method for the treatment of “brain tumor” of Kemper and “retinoblastoma” of Graney, not “a neurodegenerative disorder” such as AD. Applicant’s attention is further directed to the fact that the instant obviousness rejection also pertains to administration of a specific chemotherapeutic drug that crosses the siRNA-mediated disrupted BBB, wherein the drug is doxorubicin having a molecular weight of 544 Daltons or paclitaxel having a molecular weight of 854 Daltons, which is thus not “larger than 3kDa (reading on “less than 15kDa”)”. As such, applicant’s arguments are irrelevant to the instant ground of rejection thus are not found persuasive.
Applicant argues that the claims are not obvious because Nitta teaches claudin-5 knockout mice thus fails to remedy the deficiencies of Kemper and Graney, wherein Nitta fails to teach administration of TJ-targeting RNAi molecules and “what such a new drug delivery method might be.” Applicant further argues that there is no reasonable expectation of success/motivation because Nitta’s knockout mice “died within 10 hours of birth” such that the BBB impairment “would be harmful to CNS activity.” In response to applicant's arguments against the Nitta reference alone, it is noted that applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the instant rejection is not established on the rationale of completely abolishing claudin-5 or permanently impairing the BBB as in Nitta’s claudin-5 knockout mice. Hence, the phenotype of Nitta’s knockout mice relied on by applicant is irrelevant to the instant ground of rejection thus found unpersuasive. In addition, the Nitta reference inarguably taught “transient”, not permanent, opening of the BBB by targeting tight junction proteins has been considered for CNS disease therapeutic strategies. See page 658 disclosing that “TJs have been considered attractive targets for transient breakdown of the BBB in therapies for various CNS disorders.” (emphasis added). In addition, Cui taught that TJ-targeting siRNAs provide a reversible, transient opening of tight junctions. As such, the combined teachings of the cited references in the instant rejection do render the claimed subject matter pertaining to “brain tumor” treatment method comprising delivering a small chemotherapeutic drug (e.g., doxorubicin or paclitaxel) having a molecular weight of 544 or 854 Daltons by transient breakdown/opening of the BBB mediated by siRNAs targeting claudin-5 or combination of claudin-5 and claudin-12 as explained in the last Office action.
Applicant argues that one of ordinary skill in the art would not have been motivated to look to Cui because Nitta taught BBB impairment “would be harmful to CNS activity”. Again, applicant’s attention is directed to the fact that applicant cannot show nonobviousness by attacking references individually because the instant rejection is established on the combined teachings of Kemper, Graney, Nitta, Cui, and Tobinick. Further, the instant rejection is not based on the permanent or harmful disruption of the BBB. Now, as set forth in the last Office action,  temporarily disrupting the tight junction (TJ)-containing BBB/BRB to allow penetration of a chemotherapeutic drug into the brain by co-administering a chemotherapeutic drug and a BBB/BRB-permeabilizing/disrupting agent was an art-recognized methodology for brain tumor treatment purpose as taught by Kemper and Graney, and a TJ protein-targeting siRNA molecule was taught to provide a temporary, reversible opening of the tight junctions as taught by Cui, wherein “TJs have been considered attractive targets for transient breakdown of the BBB in therapies for various CNS disorders” as reported by Nitta, who also taught that “Cld-5 can be regarded as a potential target for developing a new drug delivery method for CNS disorders.” (emphasis added). See page 659. There is no objective, factual evidence of record that siRNA molecules targeting claudin-5 or the combination of claudin-5 and claudin-12 “would be harmful to CNS activity”. As such, absent objective evidence, the prior art knowledge and skills disclosed in the prior references cited in the instant rejection do provide a reasonable expectation of success as well as motivation for the instantly claimed brain tumor treatment method.
In view of the foregoing, this rejection is maintained. 

Double Patenting
	Claims 1-16 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5, and 8-10 of U.S. Patent No. 9,540,649 B2 in view of Papadopoulos et al., Kemper et al., Nitta et al., and Tobinick for the reasons set forth in the last Office action mailed on February 3, 2022 because applicant did not provide any substantial rebuttal arguments addressing the supposed errors of this rejection.

New Objections/Rejections Necessitated by Amendment
Specification
The substitute specification filed on August 1, 2022 is objected to because of the following informalities: page 58 contains only two lines, and page 60 is blank. 
Appropriate correction and/or explanation is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 directly depends from claim 1, wherein claim 17 recites that “the tight junction protein is selected from claudin 1-19 or 21.” 
The reasons for finding the specification’s lack of sufficient and adequate written description support for the entire genus encompassed by claim 1 are set forth in the last Office action (see pages 7-11) and reiterated above, both of which are fully incorporated by reference herein thus will not be repeated. 
Accordingly, it is concluded that the instant specification fails to reasonably convey that the instant co-inventors had possession of the entire genus of claim 17 at the time of filing. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kemper et al. and Graney in view of Nitta et al., Cui et al., and Tobinick (all same references of record as in the last Office action).
Claim 17 directly depends from claim 1, wherein claim 17 recites that “the tight junction protein is selected from claudin 1-19 or 21.” 
The teachings of each cited reference and the reasons for finding claim 1 drawn to brain tumor treatment by co-administering an siRNA molecule targeting claudin-5 (encompassed by claim 17) and a chemotherapeutic drug of 544 Da prima facie obvious over the combined teachings of the cited references are set forth in the last Office action (see pages 12-15) and also reiterated above, both of which are fully incorporated by reference herein thus will not be repeated. 
Accordingly, claim 17 would have been prima facie obvious before the effective filing date.

Double Patenting
The text of the judicially created doctrine not included in this action can be found in a prior Office action.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5, and 8-10 of U.S. Patent No. 9,540,649 B2 in view of Papadopoulos et al., Kemper et al., Nitta et al., and Tobinick (all same references of record as in the last Office action).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject mater of claim 17 drawn to a method of treating brain tumor comprising administering “RNAi inducing agent targeting claudin-5” of the ‘649 patent claims would have been obvious in view of the teachings of Papadopoulos, Kemper, Nitta, and Tobinick as set forth in the last Office action (see pages 17-18), which is fully incorporated by reference herein.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA H SHIN/Primary Examiner, Art Unit 1635